DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 06/01/2021 has been entered. Claims 1-6, 8-10, 12-13, and 16-47 are pending in this US patent application. Claims 17-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2018.
Claims 1-6, 8-10, 12-13, and 16 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of claims 7 and 11 set forth in the previous Office action are withdrawn in light of the amendment of 06/01/2021, which cancelled claims 7 and 11.
	The provisional rejection of the claims on the ground of nonstatutory double patenting as being not patentably distinct from the claims of copending Application No. 13/667775 as set forth in the previous Office action is withdrawn in light of the abandonment of copending Application No. 13/667775.
withdrawn in light of the amendment of 06/01/2021, which brought the limitations of previous claims 7 and 11 into claim 1.

Claim Interpretation
	Claim 1 recites a composition “for targeted drug delivery” comprising several elements. MPEP § 2111.02 (II) states that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In claim 1, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble statement “for targeted drug delivery” merely states the intended use of the claimed composition. As such, the preamble is of no significance to claim construction, and any prior art that reads on the body of claim 1 will be interpreted to read on the entirety of claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8-10, 12-13, and 16 remain rejected, and claim 2 is newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0127774 filed by Swiston et al., published 05/08/2014, as evidenced by von Büdingen et al, J. Clin. Invest. 122(12): 4533-4543 (2012).



Swiston teaches polymer patches that can be used to confer non-native functions and characteristics, including chemical, enzymatic, and magnetic characteristics, to a cell (see entire document, including page 1, paragraph 0005; cf. claim 4). The polymer patch is associated with a fractional portion of the cell surface and includes a cytophilic face having a specific affinity for the cell surface and being substantially in contact with the cell surface, along with an exposed face (page 1, paragraph 0007; cf. lines 1-7 of claim 1). The polymer patch can include a functional layer intermediate to the cytophilic face and the exposed face, and the functional layer can include a drug. The cytophilic face can include hyaluronic acid, chitosan, biotin, or an adhesive peptide. The cytophilic face or exposed face can include a polyelectrolyte multilayer (page 1, paragraph 0008; cf. claims 8-10 and lines 8-9 of claim 1 [“…one or more functional layers intermediate to the cytophilic layer and the exposed layer, wherein the functional layer contains the drug”]). The functional layer can also include a polyelectrolyte multilayer (page 1, paragraph 0012; cf. claim 1 [“…wherein the functional layer includes a polyelectrolyte multilayer”]). The polyelectrolyte multilayer can contain poly(allylamine hydrochloride) (page 3, paragraphs 0054-0055; cf. claim 12). The polymer patch can have lateral dimensions in the range of 1-250 µm and a thickness in the range of 50 nm to 1 µm 
Von Büdingen teaches that B cells are capable of crossing the blood-brain barrier in patients with multiple sclerosis (see entire document, including page 4537, right column, paragraph 2). As such, the B-lymphocytes of Swiston are intrinsically capable of crossing a blood-brain barrier as recited in instant claim 1. The Examiner notes that the claim does not require that the cell actually cross a blood-brain barrier or that the cell be capable of crossing every blood-brain barrier.

However, Swiston does not explicitly teach the attachment of a polymer patch with a cytophilic layer, an exposed layer, and a functional layer containing a drug, PAH, and/or a magnetic region to a B-lymphocyte or dendritic cell. Swiston also does not explicitly teach that the drug can be an enzyme or that the magnetic layer is between the functional layer and the exposed layer. Swiston also does not explicitly teach that the compositions include a targeting peptide as recited in instant claim 1.

While Swiston does not explicitly teach the attachment of a polymer patch with a cytophilic layer, an exposed layer, and a functional layer containing a drug, PAH, and/or a magnetic region to a B-lymphocyte or dendritic cell, it would have been obvious to one 
While Swiston does not explicitly teach that the drug is an enzyme as recited in instant claim 4, it would have been obvious to one of ordinary skill in the art to have the functional layer include an enzyme because Swiston teaches that the polymer patches can be used to confer non-native enzymatic functionality to a cell. One of ordinary skill in the art would have a reasonable expectation that including an enzyme in the functional layer of Swiston would successfully confer non-native enzymatic functionality to the cell to which the polymer patch of Swiston is attached.
While Swiston does not explicitly teach that the magnetic layer is between the functional layer and the exposed layer as recited in instant claim 13, the Examiner notes that Swiston does teach that the functional layer, which is between the cytophilic face and the exposed face, can be magnetic. As such, the portion of the magnetic functional layer that is closest to the exposed face can be interpreted as lying “between” the exposed face and the portion of the magnetic functional layer that is closest to the cytophilic face, which would render obvious the limitations of claim 13.

Therefore, claims 1, 2, 4, 8-10, 12-13, and 16 are rendered obvious by Swiston, as evidenced by von Büdingen, and are rejected under 35 U.S.C. 103.

Claims 1, 4, 8-10, 12-13, and 16 remain rejected, and claims 2-3 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0127774 filed by Swiston et al., published 05/08/2014, in view of Doshi et al., Adv. Mater. 23: H105-H109 (2011), as evidenced by von Büdingen et al, J. Clin. Invest. 122(12): 4533-4543 (2012).

Please note: While claim 3 was not directly amended in the response of 06/01/2021, claim 3 depends from claim 1, which was amended to contain the limitations of previous claims 7 and 11. As such, the scope of claim 3 has changed as a 

As discussed above, claims 1, 2, 4, 8-10, 12-13, and 16 are rendered obvious by Swiston, as evidenced by von Büdingen. However, these references do not teach that the polymer patches with a cytophilic layer, an exposed layer, and a functional layer containing a drug, PAH, and/or a magnetic region are attached to macrophages as recited in instant claim 3.

Doshi teaches that macrophages play an indispensable role in most pathological conditions, represent an ideal target for therapeutic applications, and are used for targeted therapies (see entire document, including page H105, left column, paragraph 2). Cell backpacks containing polyelectrolyte multilayers with poly(allylamine hydrochloride) and magnetic nanoparticles loaded with FITC-BSA can be attached to macrophages for targeted drug delivery (page H105, left column, paragraph 2, to right column, paragraph 2; page H108, right column, paragraph 5; cf. claim 3).

While Swiston does not teach that the polymer patches with a cytophilic layer, an exposed layer, and a functional layer containing a drug, PAH, and/or a magnetic region rendered obvious by their teachings are attached to macrophages as recited in instant claim 3, it would have been obvious to one of ordinary skill in the art to do so because Doshi teaches that such patches can be attached to macrophages, which play an indispensable role in most pathological conditions, represent an ideal target for 
Therefore, claims 1-4, 8-10, 12-13, and 16 are rendered obvious by Swiston in view of Doshi, as evidenced by von Büdingen, and are rejected under 35 U.S.C. 103.

Claims 1, 4, 8-10, 12-13, and 16 remain rejected, and claims 2-3 and 5-6 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2014/0127774 filed by Swiston et al., published 05/08/2014, in view of Doshi et al., Adv. Mater. 23: H105-H109 (2011), and Batrakova et al., Bioconjugate Chem. 18: 1498-1506 (2007), as evidenced by von Büdingen et al, J. Clin. Invest. 122(12): 4533-4543 (2012).

Please note: While claims 5-6 were not directly amended in the response of 06/01/2021, claims 5-6 depend from claim 1, which was amended to contain the limitations of previous claims 7 and 11. As such, the scope of claims 5-6 has changed as a result of the amendment of 06/01/2021, and a new rejection is presented below in light of that amendment.

As discussed above, claims 1-4, 8-10, 12-13, and 16 are rendered obvious by Swiston in view of Doshi, as evidenced by von Büdingen. In addition, Swiston teaches that the patches can be used for drug delivery (page 1, paragraph 0006; page 8, 

Batrakova teaches the use of bone marrow macrophages for the delivery of catalase to the brain (see entire document, including page 1499, left column, paragraph 2; cf. claim 5). The catalase was encapsulated inside of a polymer shell of polyethyleneimine and polyethylene glycol (see Figure 1, page 1501). The encapsulated catalase was then taken up by bone marrow macrophages (page 1501, left column, paragraph 1). The catalase-loaded macrophages delivered catalase to the brains of mice injected with the loaded macrophages (page 1503, right column, paragraph 2). The catalase was active upon release from the macrophages (page 1501, right column, paragraph 2; cf. claim 6). Catalase is an antioxidant enzyme that can provide treatment of Parkinson’s disease (page 1498, right column, paragraph 2).

While Swiston and Doshi do not teach that the payload included in the macrophage-attached backpacks is catalase, it would have been obvious to one of ordinary skill in the art to include catalase in the backpacks because Swiston and Doshi teach that the backpacks can be used to deliver drugs, Doshi teaches that polyelectrolyte multilayers can be used to deliver proteins, and Batrakova teaches that catalase is an enzyme that can be delivered to the brain by macrophages for the treatment of Parkinson’s disease and maintains activity after crossing the blood-brain 
Therefore, claims 1-6, 8-10, 12-13, and 16 are rendered obvious by Swiston in view of Doshi and Batrakova, in view of von Büdingen, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejections of the claims under 35 U.S.C. 103. Applicant states that the cited references do not teach the recited cell-backpack conjugates with a magnetic region and a polyelectrolyte multilayer (remarks, pages 8-9). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above, Swiston and Doshi both teach polymer structures that can be interpreted as “cell backpacks” with all of the structural requirements of the instant claims, including the magnetic region and the polyelectrolyte multilayer. As such, the cited references teach these limitations as interpreted by the Examiner.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/09/2021